DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
Specification, paragraph [0079] line 1, discloses “the board connector 5” change to --the cable connector 5--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang (United States Patent 6,793,531).
With respect to Claim 1:
Zhang discloses a board connector (FIG. 1), characterized by comprising a board connector body (FIG. 1, 1), conductive terminals (FIG.3, 5) of upper (FIG. 3; 51-53-upper) and lower (FIG. 3; 51-53 lower) rows inserted inside the board connector body (FIG. 3, 1) and a docking housing (FIG. 3, 3) wrapped outside the board connector body (FIG. 3, 1), wherein a front end (FIG. 2/3, see notation) of the board connector (FIG. 2/3) is used for docking with a cable connector, the docking housing (FIG. 3, 3) comprises a top wall (FIG. 3, 33), a bottom wall (FIG. 3, 34) and two side walls (FIG. 3, 32), a docking slot (FIG. 2, see notation) is provided between the top wall (FIG. 2/3, 33) and a top surface (FIG. 3, see notation) of the board connector body (FIG. 3, 1), and a bottom (FIG. 2, see notation) of the board connector (FIG. 2) is provided with a blocking element (FIG. 2/3, see notation) that protrudes downward (FIG. 2, see notation).
[AltContent: arrow][AltContent: textbox (included angle)][AltContent: arrow][AltContent: textbox (notch)][AltContent: arrow][AltContent: textbox (housing)][AltContent: textbox (blocking element)][AltContent: textbox (downward direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (bottom)][AltContent: textbox (docking slot)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    587
    884
    media_image1.png
    Greyscale

[AltContent: textbox (perforation)][AltContent: arrow][AltContent: textbox (bottom wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (bending )][AltContent: arrow][AltContent: arrow][AltContent: textbox (blocking element)][AltContent: textbox (top surface)][AltContent: arrow][AltContent: textbox (front end)][AltContent: arrow]
    PNG
    media_image2.png
    560
    847
    media_image2.png
    Greyscale

With respect to Claim 2: 
Zhang discloses the board connector (FIG. 3), characterized in that the blocking element (FIG. 3, see notation) is formed by a part of the bottom wall (FIG. 3, 34 see notation) of the docking housing (FIG. 3, 3) that is bent downward (FIG. 3, see notation bending).
With respect to Claim 3: 
Zhang discloses the board connector (FIG. 3), characterized in that the blocking element (FIG. 3, see notation) is integrally formed with the docking housing (FIG. 3, 3 see notation).
With respect to Claim 4: 
Zhang discloses the board connector (FIG. 3), characterized in that the blocking element (FIG. 3, see notation) is assembled to the bottom wall (FIG. 3, 34) of the docking housing (FIG. 3, 3).
With respect to Claim 5: 
Zhang discloses the board connector (FIG. 3), characterized in that the blocking element (FIG. 1/3, see notation) is formed by a part of the board connector body (FIG. 1; 1, 3) that protrudes downward; 
a notch (FIG. 2, see notation) is provided at a front end (FIG. 1, see notation left side) of the bottom wall (FIG. 1, 34 see notation) of the docking housing (FIG. 1, 3), the blocking element (FIG. 2, see notation) protrudes downward (FIG. 2, see notation) from the notch (FIG. 2, see notation); or a perforation (FIG. 3, see notation) is provided on the bottom wall (FIG. 3, 34) of the docking housing (FIG. 3, 3), the blocking element (FIG. 3, see notation) protrudes downward from the perforation (FIG. 3, see notation).
With respect to Claim 6: 
Zhang discloses the board connector (FIG. 3), characterized in that there is one blocking element (FIG. 3, see notation) provided at a middle portion of the bottom wall, or there are two blocking elements (FIG. 3, see notation) symmetrically provided at two sides (FIG. 3, see notation) of the bottom wall (FIG. 3, 34), or there are a plurality of blocking elements distributed evenly on the bottom wall.
With respect to Claim 7: 
Zhang discloses the board connector (FIG. 3), characterized in that the blocking element (FIG. 3, see notation) is provided at a front end (FIG. 3, see notation) of the bottom wall (FIG. 3, 34).
With respect to Claim 8: 
Zhang discloses the board connector (FIG. 3), characterized in that an included angle (FIG. 2, see notation) is formed between a protruding direction (FIG. 2, see notation) of the blocking element (FIG. 2/3, see notation) and a docking direction of the board connector (FIG. 2), wherein the included angle (FIG. 2, see notation) is smaller than or equal to 90 degrees.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (United States Patent 6,793,531) in view of Lu et al. (United States Patent Application Publication 2019/0173232).
With respect to Claim 9: 
Zhang discloses the board connector (FIG. 3).
Zhang does not expressly disclose the board connector, characterized in that the top wall and a part of a side wall connected to the top wall extend forward to form a lug for directing docking.
However, Lu teaches the board connector, characterized in that the top wall (FIG. 1, see notation) and a part of a side wall (FIG. 1, see notation) connected to the top wall extend forward to form a lug (FIG. 1, see notation) for directing docking.
[AltContent: textbox (docking slot)][AltContent: arrow][AltContent: textbox (lug)][AltContent: arrow][AltContent: textbox (lug)][AltContent: arrow][AltContent: arrow][AltContent: textbox (side wall)][AltContent: textbox (top wall)][AltContent: arrow]
    PNG
    media_image3.png
    536
    627
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teachings of Lu and provide the board connector, characterized in that the top wall and a part of a side wall connected to the top wall extend forward to form a lug for directing docking so as to provide an electrical connector with desirable electrical and mechanical properties while maintaining a small volume with reliable operational characteristics. (Lu, [0006], lines 1-11).
With respect to Claim 10: 
Zhang in view of Lu discloses the board connector (Lu, FIG. 1, 1), characterized in that a front end surface (Lu, FIG. 1, 15A) of the lug (Lu, FIG. 1, see notation) goes beyond a front end surface (Lu, FIG. 1, see notation) of the board connector body (Lu, FIG. 1, 11); and/or there is a pair of lugs (Lu, FIG. 1, see notation) and the docking slot (Lu, FIG. 1, 153 see notation) is provided between the pair of lugs (Lu, FIG. 1, see notation).

Claim(s) 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Zhang (United States Patent 6,793,531) in view of Wang et al. (CN 210156592U for reference ONLY, use US 2021/0075159).
With respect to Claim 11: 
Zhang discloses the board connector (FIG. 1).
Zhang does not expressly disclose the board connector characterized in that a front end of the top wall is bent downward to form a guiding piece.
However, Wang teaches the board connector (FIG. 8) characterized in that a front end (FIG. 8, see notation) of the top wall (FIG. 8, 31) is bent downward (FIG. 8, Z) to form a guiding piece (FIG. 8, 3112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teachings of Wang and provide the board connector characterized in that a front end of the top wall is bent downward to form a guiding piece so as to prevent the first shell from detaching from the first insulating housing in an X direction and a Y direction (a horizontal direction). The side shells are respectively provided with protruding tabs buckled in the retaining grooves to prevent the first shell from being separated from the first insulating body in a Z direction (the vertical direction). (Wang, [0039], lines 13-22).

    PNG
    media_image4.png
    520
    752
    media_image4.png
    Greyscale

With respect to Claim 12: 
Zhang in view of Wang discloses the board connector (Wang, FIG. 8, 100), characterized in that there is a pair (FIG. 8. see pair of 3112) of guiding pieces (FIG. 8, 3112) symmetrically provided at two sides of the top wall (FIG. 8, 31); or there is one guiding piece provided at a middle portion of the top wall; a width of the guiding piece is 0.4~1.5mm and a height of the guiding piece is 0.2~1.3mm.

Claim(s) 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (United States Patent 6,793,531) in view of Wu et al. (US Patent Application Publication US 2020/0203865).
With respect to Claim 13: 
Zhang discloses a connector (FIG. 1) assembly.
Zhang does not expressly disclose a connector assembly, characterized by comprising a cable connector and the board connector which are inserted to each other.
However, Wu teaches a connector assembly (FIG. 1; 100, 200), characterized by comprising a cable connector (FIG. 1, 100) and the board connector (FIG. 1, 200) which are inserted to each other (FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teachings of Wu and provide a connector assembly, characterized by comprising a cable connector and the board connector which are inserted to each other so as to provide an electrical connector with a locking mechanism that cooperates with a mating connector and minimizes space for multiple side by side electrical connectors while making it easier to unlock the electrical connector from the mating connector. (Wu, [0004], lines 1-6).
With respect to Claim 14: 
Zhang in view of Wu discloses the connector assembly (Wu, FIG. 1; 100, 200), characterized in that the cable connector (Wu, FIG. 4, 100) comprises an insulating body (Wu, FIG. 4; 11, 12), a PCB board (Wu, FIG. 4, 30) provided inside the insulating body (Wu, FIG. 4; 11, 12), and a cable (Wu, FIG. 4, 40) having one end (Wu, FIG. 6, 401, 402) electrically connected to the PCB board (Wu, FIG. 6, 30) and passing outward through the insulating body (Wu, FIG. 3), wherein a front end (Wu, FIG. 8, see notation) of the PCB board (Wu, FIG. 8, 30) extends forward outside the insulating body (Wu, FIG. 8, 12) and forms an inserting portion (Wu, FIG. 8, see notation), a metal contact sheet (Wu, FIG. 8, see notation) is arranged on a surface of the inserting portion (Wu, FIG. 8, see notation), a top of the insulating body (Wu, FIG. 8, 11 see notation) protrudes forward to form a docking portion (Wu, FIG. 8, see notation), the docking portion (Wu, FIG. 8, see notation) is located above the inserting portion (Wu, FIG. 8, see notation), and a first restriction slot (Wu, FIG. 8, see notation) is formed between a bottom surface (Wu, FIG. 8, see notation) of the docking portion (Wu, FIG. 8, see notation) and a top surface (Wu, FIG. 8, see notation) of the inserting portion (Wu, FIG. 8, see notation).
[AltContent: textbox (1st restriction slot)][AltContent: arrow][AltContent: textbox (docking portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (metal contact sheet)][AltContent: arrow][AltContent: textbox (Front end)][AltContent: textbox (Insertion portion)][AltContent: arrow]
    PNG
    media_image5.png
    495
    739
    media_image5.png
    Greyscale

With respect to Claim 16: 
Zhang in view of Wu discloses the connector assembly (Wu, FIG. 1; 100, 200), characterized in that a guiding slot (Wu, FIG. 1, 100, see notation) is provided on the docking portion (Wu, FIG. 1, 100, see notation) along an extending direction of the docking portion (Wu, FIG. 1, 100, see notation), and a front end (Wu, FIG. 1, 100, see notation) of the guiding slot (Wu, FIG. 1, 100, see notation) communicates to a front end (Wu, FIG. 1, 100, see notation) surface of the docking portion (Wu, FIG. 1, 100, see notation).
[AltContent: arrow][AltContent: textbox (mounting slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Guiding slot)][AltContent: arrow][AltContent: textbox (docking portion)][AltContent: arrow][AltContent: textbox (Front end)]
    PNG
    media_image6.png
    549
    836
    media_image6.png
    Greyscale

With respect to Claim 19: 
Zhang in view of Wu discloses the connector assembly (Wu, FIG. 1; 100, 200), characterized in that there are two pieces of guiding slots (Wu, FIG. 1, 100, see notation) and the two pieces of guiding slots (Wu, FIG. 1, 100, see notation) are symmetrically provided at two sides of the docking portion (Wu, FIG. 1, 100, see notation), or there is one piece of guiding slot provided at a middle portion of the docking portion.
With respect to Claim 20: 
Zhang in view of Wu discloses the connector assembly (Wu, FIG. 1; 100, 200), characterized in that two sides (Wu, FIG. 2, see notation) of the insulating body (Wu, FIG. 2, see notation) extend forward to form side fenders (Wu, FIG. 2, see notation), and a second restriction slot (Wu, FIG. 2, see notation) is formed between the side fender (Wu, FIG. 2, see notation) and the docking portion (Wu, FIG. 2, see notation) and/or the inserting portion (Wu, FIG. 2, see notation); and/or the cable connector further comprises a clip (Wu, FIG. 1, 20), a mounting slot (Wu, FIG. 1, see notation) is provided on a top of the docking portion (Wu, FIG. 1, see notation), and the clip (Wu, FIG. 2, 20) is mounted inside the mounting slot (Wu, FIG. 1, see notation).
[AltContent: arrow][AltContent: textbox (2nd restriction slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fenders - sides of insulating body)][AltContent: arrow][AltContent: textbox (docking portion)]
    PNG
    media_image7.png
    369
    587
    media_image7.png
    Greyscale



Allowable Subject Matter
Claims 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the connector assembly, characterized in that when the cable connector is reversely inserted, interference occurs between the blocking element and a front end of the docking portion, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the connector assembly, characterized in that a front end of the top wall of the docking housing is bent downward to form a guiding piece, and the guiding slot is provided at a top of the docking portion and cooperates with the guiding piece, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 18, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the connector assembly, characterized in that a width of the guiding slot is 0.5-2mm and a height of the guiding slot is 0.3-1.5mm, as recited in claim 18, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831